 Silver Metal Products, Inc. and Tim Brian and PaulCoupaud. Cases 32 CA- 1168 and 32-CA -1173August 9, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEI.L.OAND TRUESDALEOn May 4, 1979, Administrative Law Judge Rus-sell L. Stevens issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.i andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent. SilverMetal Products, Inc., Hayward. California, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph (c):"(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act."i In sec. III. B. 2. of his Decision, the Administrative Law Judge inadver-tently quoted employee Stanford as testifying that he was approached byPoulos, a supervisor. during Long's vacation and questioned about unionactivities. Stanford in fact testified that this questioning took place on Au-gust 8. 1978. one day after Long returned from vacation. Additionally. in thesection of his Decision entitled, the "Background." the Administrative LawJudge inadvertently included Poulos in a list of employees who distributedunion authorization cards during an organizing drive in Respondent's plant.There is no indication in the record that Poulos was a participant in thedistnbution. We hereby correct these inadvertent errors.2 In par. I(c) of his recommended Order. the Administrative L.aw Judgeused the broad cease-and-desist language "[iln an) other manner" ratherthan the narrow injunctive language "in any like or related manner." For thereasons set forth in our recent decision in Hirkmon Foods. Inc. 242 NLRB1357 (1979). we shall modify the recommended Order to require Respondentto cease and desist from in any like or related manner infringing upon em-ployee nghts. This change shall also be made in the revised notice to employ-ees.SILVER METAL PRODUCTS, INC.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTI('E To EMPLOYEESPOSTED BY ORDER OF TIlENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice. We intend to carry out the Order of theBoard.WE WILL NO] interfere with, restrain, or coerceour employees in the exercise of the rights guar-anteed them in Section 7 of the Act. in violationof Section 8(a)(I ) of the Act, by interrogating ouremployees concerning their union activity.WE WILL NOt discourage membership in SheetMetal Workers International Union, Local 355,or in any other labor organization, by laying off.discharging, or in any other manner discriminat-ing against employees in regard to their hire ortenure of employment or any other term or con-dition of employment.WE wilL Nor in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization:to form, join, or assist labor organizations: tobargain collectively through representatives oftheir own choosing: and to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection as guaranteedby Section 7 of the Act, or to refrain from any orall such activities.WE WILL offer Tim Brian and Paul Coupaudimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist. to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges pre-viously enjoyed, and WE Wil.l. make them wholefor their loss of earnings, with interest thereon.SIt.VER METAL. PRODUCTS. INC.DECISIONSIAI-MENI OF 1HE CAS[RuSSELL. L. STEVENS, Administrative Law Judge: Thiscase was heard before me in Oakland. California, on Febru-ary 6 and 7. 1979.' The charge is Case 32 CA-1168 wasI All dates herein are 1978, unless otherwie stated.244 NLRB No. 425 I)E( ISIONS OF NATIONAL. ILABOR RELATIONS BOARDfiled August 22 by Tim Brian,. an individual. The charge inCase 32 CA 1173 was filed August 22 by Paul Coupaud.an individual. On October 27 the Regional Director of Re-gion 32. National Labor Relations Board, issued an orderconsolidating said two cases and issued a consolidated com-plaint alleging that Silver Metal Products, Inc. (hereinaftercalled Respondent), violated Section 8(a)(1) and (3) of theNational Labor Relations Act (hereinafter called the Act).All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs. whichhave been carefully considered,. were filed on behalf' of Gen-eral Counsel and Respondent.Upon the entire record3of the case, and from my obser-vation of the witnesses and their demeanor. I make the tfol-lowing:FINDINO(S ()I FA( I1. IF BUSINESS OF RESPONI)FNIRespondent is, and at all times material herein has been.a corporation duly organized under and existing by virtueof the laws of the State of California. with an office andprincipal place of business located in Hayward, Californiawhere it is engaged in the manufacture and sale of' metaltimber connectors. During the past 12 months Respondent.in the course and conduct of its business operations. soldand shipped goods or services valued in excess of $5(.000directly to customers located outside the State of Calitiorniaand during the same period purchased and received goodsor services valued in excess of $50,000 directly from suppli-ers located outside the State of California.I find that Respondent is, and at all times material hereinhas been, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section 2(2.(6), and (7) of the Act.II. IIHE LABOR ORGANIZAlION INV)I.VI! I)Sheet Metal Workers International Union. Local 355(hereinafter called the Union), is, and at all times materialherein has been, a labor organization within the meaning ofSection 2(5) of the Act.III. THt ALLFiEIGI) UNFAIR I.ABOR PRAt( It 1ISBackground4Respondent's principal product consists of metal sup-ports and hangers used in construction of buildings andhouses. Involved in the manufacturing process, amongother operations, are stamping and welding done partially2 Individuals are referred to herein by their last names.On August 22 the Union filed a petition for election among Respondentsemployees in Case 32- RC 455. In his brief herein. General Counsel movedthat the petition, tally of ballots. and certification in said case be made a partof this record. No opposition to said motion was filed. Said motion hereby isgranted.4 This background summary is based upon testimony and evidence that iscredited and not in dispute.by hand and partially by machines. The plant is composedof three adjacent buildings in Hayward. California. Build-ing I houses the main office and a warehouse for manufaic-lured goods. Building 2, of approximately I I.(000 squarefeet in area, contains office space and a manufacturing area.Building 3' houses a smaller manufacturing area and awarehouse where raw materials are stored.(orporate officers are Douglas Silver. president: StephenBooras, vice president: Vernal Long. vice president: andMarilyn Silvers. secretary. Booras is responsible for Build-ing I. fr office personnel and the data processing officer.fior the manufactured parts warehouse. for sales personnel.and for the purchasing staff. Mike McDonald is in chargeof purchasing and inventory control. Don McCulley is salesmanager, under Booras, and supervises the sales staff'. Longis Respondent's officer principally involved herein.' He hasbeen with Respondent approximately 9 ears and presentlyhas an office in Building 2. where most manufacturing iscarried out. Long frequently is out of his olffice and on thefloor of the manufacturing area, checking personnel, ma-chines. and adherence to schedules. He is responsible foroperations, from receipt of raw materials to completion ofmanufacturing: thereafter, the products are sent to the fin-ished goods warehouse, under the supervision of JamesWillits. Long is responsible for machinery and equipment:the manufacturing area has approximately 30 machines, in-cluding presses and equipment for spot, mig, and arc weld-ing. The manufacturing operation also includes a dip paint-ing area and a tool-and-die shop. both of which are underlong's supervision. As of August 1978 Respondent had ap-proxiimatel 75 production employees. of which l.ong su-pervised approxilmately 67. The remainder were supervi ;edby Willits.The plant operates three shifts, the largest being the dayshift and the smallest being the graveyard shift. Each shifthas at least one leadian. In August 1978 Bill Poulos waschief leadman oin the day shift, with wages of $7.28 perhour: John lair was leadman on the swing shift, with wagesof approxinlately $7 per hour: and Norman McGrath wasleadman on the graveyard shift. with wages of approxi-mately $7 per hour. Experienced production personnel atthat time earned approximately $5 per hour.In the summer of 1978 Tim Brian was working as awelder on the swing shift. Brian and three other employeesdiscussed working conditions at that time: the other threewere Paul Coupaud. Curt Gomez. and Val Beasley. Theyfirst discussed the possibility of an employee petition con-cerning working conditions and then decided to get intouch with a union representative. Brian and Gomez metwith a union representative August 15 and were given au-thorization cards for distribution to fellow employees.Brian. Poulos. and Coupaud solicited card signatures onAugust 15 and 16 among the employees on all three shifts.Long went on vacation Monday. August 14. and returnedto the plant on Thursday. August 17. Brian was laid off byLong on August 17. and Coupaud was discharged on Mon-day. August 22.'This building contains space shared with Silver Instruments, a coimpanynot involved in these proceedings.t L.ong's supervisorial status is not in dispute.7 Willits is under Boras' supervision26 SIlNI R ilI Il. P ROI)UClS. INc.I sstuesA ..tll[' 11CI I 1 h i/Para graph \V(ai of the complaint a;lleges hIlti ol ,rabout August 17 I.ong threatened an Cmployee sw it1 la;oflbecause of the emlnploce's engaigemlent ii protected acti l-ties.Brian testified that when I.ong laid him off on August 17."hje said because we can't have union activities in thisshop."Long denied the statement attributed to him bh Brian.L)iscussionl.ong is an executive of lengthy business experience. I'herecord shows that he violated the Act. as discussed intra.but it also shows that he was well versed in the handling ofemployees. The blatant and harsh statement that Brian tes-tified that Long made appeared unrealistic and doubtful.Brian's testimony on this point was not convincing, ap-peared contrived. and is not credited.B. .l/eged Interrogltion hiv PoulovParagraph VI(b) alleges that on or about August 18 Pou-los interrogated an employee concerning union activities inthe plant.Respondent denies that Poulos is a supervisor and furtherdenies that employees were interrogated as alleged.I, Poulos' statusLong testified: There are leadmen on each shift. and theirduties and authority are the same. Respondent has a totalof between 9 and 13 leadmen. The sizes of their crews vary.from I or 2 to approximately 15. Poulos had 8 or 10 in hiscrew. At times relevant herein Poulos was chief leadmanduring the day shift, earning more than $2 per hour in ex-cess of the wage of experienced production workers. Longwent on a short vacation in August. planned and lasting for3 days. No one replaced him during his absence, but priorto leaving he posted a notice to employees, stating in gen-eral terms, "Bill Poulos will be in charge of the presseswhile I'm gone. See Bill, and please cooperate with him."Long has taken a vacation each year in the past, and Pouloshas been his replacement during those times. Poulos wasresponsible for completing tasks assigned to the day shift. Ifemployees were caught "goofing off." leadmen (includingPoulos) had authority to tell them to get back to work:leadmen could switch employees from one machine to an-other, depending upon shop requirements: emploees re-ported to the leadmen when they became ill and had toleave the plant: leadmen reported to Long those employeeswho were or were not doing a good job: leadmen trainednew employees. eadmen do not have authority to inter-view job applicants, assign overtime work, excuse time off.recommend raises, recommend or discipline employees, orsend employees home. On one occasion l.air sent an em-ployee home when Long was not in the plant. but ongknows of no other such instance. Poulos once turned downa pro motlon to forerman ith super isor autho ritv. be-cause thejob entailed too much responsihilit. All leadmenpulnch t Imeclocks. The sarme protit-shari ng plan applies toall employees. Poulos had no authority over other eadmen,hut he does hase a better knowledge of the machines and isresponsible for certain machines. hereas other leadimenare not. ong testitied thait it ould he nest to impossiblefor him to run the manufacturing department without theassistance of leadmen.Poulos testitied: He worked for Respondent from August1971 until Januar\ i. 1979. except for a period of 7 monthsin 1972. ie was a1 leadman approxilmatel I -I 2 or 2 earsprior to leaving Respondent. His principal responsibilitywas to make sure equipment was operaling properly. lieassigned emplo ees to particular machines. which did notinvolve much independent judgment on his part. lie consid-ered employees' experience when making such assignments.lie never assigned overtime work. interviewsed job appli-cants. transferred employees among departments. grantedvacations or set vacation schedules, or ga e emlplobees timeoff. Only l.ong exercised those functions, When Long wenton vacation Poulos had only limited authority, such assending employees to the dispensary if they became ill. liecould not hire or fire. He was not the only leadman to takeover when Long was on vacation: others sometimes did thesame thing. In the spring of 1978 Long offered him theposition of foreman with authority to tire and disciplineemployees. but Poulos turned down the offer, saying hewould rather work with the machines. The new job as fore-man would have been much the same as his jobh as leadman.except with more authority "as a real supervisor. as I wasnot. I don't believe at that time." Long made all decisionsrelative to priority of orders for hangers. but Poulos usedthe employees on machines in such a manner as to achievethe best possible production rate. When Long was on vaca-tion Poulos "ran the facility." A substantial portion of theproduction employees were young and worked occasion-ally. or part time. while attending school. ie recommendedemployees for training and asked Long to talk with employ-ees who needed discipline. He ate lunch with rank-and-fileemployees and never signed reports or wrote memoran-dums to Long.Lair testitied: He was a leadman on the night shift forapproximately 5 years and left Respondent's employ Janu-ary 16. iHe was replaced by Mel Thayne. He dispersed em-ployees when they were talking too much and reprimandedemployees. When there was a problem that required disci-pline. he wrote a note to Long and discussed the matter thefollowing day. Lair had no authority to impose discipline.During the organizing campaign Gomez asked if he wantedto sign a card, and he declined. He received an anonymoustelephone call the same evening after talking with Gomez.and the caller said Lair "could be blackhalled out of arsunion job by not signing a pledge card." air reported toLong about the quality of work of employees on the swingshift, and if employees did not fillow l.air's orders when adiscipline problem arose. he reported the situation to Long.He assigned employees to work on particular machines.transferred employees between jobs. and set schedules formachine work. He was responsible for the swing shift. Ontwo or three occasions he punched employees' timecards27 I)E('ISI()NS OF1 NAIIONAL LABOR RELAl IONS BOARD)and sent them home early as a form of discipline for iolat-ing work rules. He never was reprimanded for taking thataction. It was his responsibility to see that production onthe swing shift was maintained at a certain level. lie re-ported to work 30 or 45 minutes early each day, withoutpay for that time, in order to get employees and the worklined up for the day.Roger Rayhbuck testified: He is a leadman on the dayshift, presently training to take Poulos' place. lie has au-thority to transfer employees from one machine to another,but he does not have authority to send an employee homeand never has done so. On one occasion he observed Brianloafing and reported that to Lair. On another occasion hereported Brian's loafing to Long. On another occasion heorally reprimanded Coupaud and related the incident toLair and to Long. He was on the night shift: Poulos was onthe day shift. Lair was leadman on the night shift, and em-ployees on his shift considered Lair to be their supervisor.Lair had authority to issue work instructions.Brian testified: Poulos was one of Respondent's five orsix leadmen. le received work orders from Poulos, butPoulos never assigned overtime work to him or gave himtime off or reprimanded him. Poulos got his instructionsrelative to assignments for employees and relative to ma-chines from Long. Poulos punched a timecard. but did notengage in actual production work.Beasley testified: Long was supervisor of the swing shift:Lair was one of two leadmen on the night shift. When Longwas absent, Lair made the work assignments. Lair later wasreplaced by Mel Thayne. who then was in charge of theentire shift and did some welding. He considered Lair theboss and did what Lair told him to do. On one occasionLair sent him home in the middle of the shift. and on an-other occasion Lair sent another employee home early. ILairhad authority to tell employees to get back to work whenthey were loafing. When Beasley went home ill, he toldLong and also told Lair. If employees engaged in horseplay,Lair stopped them.Paul Young testified: He was a machine operator on theday shift from December 1977 until September 1978. Hesaid Poulos was a leadman in charge of certain machinesand trained him on the machines. Employees on the dayshift considered Poulos the man in charge, after Long. Pou-los was considered to be above the other leadmen on theday shift. Poulos switched employees around on machines,told employees what to do, and reprimanded employees.He considered Lair as having the same authority as Poulos.except on the swing shift. Lair also disciplined employees.by telling them to get to work when they loafed. When heasked for a raise and a transfer, he talked only to Long.Gomez testified: When he was hired by Long in March1978. he was told to report to Lair. who then was "fore-man." Lair gave him work instructions and was his supervi-sor. He did what Lair told him to do. Lair transferred em-ployees, including Gomez, among different machines andhad more authority than other employees.Larry Stanford. who worked intermittently for Respon-dent as a machine operator, testified that he was on Lair'sshift. He said Lair's job was the same as Poulos', and Lairmade work assignments and work changes.(oupaud testified in much the same manner as Brian.Beaslev. Young, (Gomez. and Stanford on this issue relativeto l.air.D)iscu ssionLong testified that it would not be reasonably possible forhim to run the plant and the 67 employees he is responsiblefor without leadman. C(learly. leadman under such circum-stances become more than just conduits for communicationbetwee Long and the employees. Such a situation consis-tently has been considered by the Board in its determina-tions relative to supervisory status.'Respondent introduced testimony to show that it has be-t, een 9 and 13 eIadmen. with various crew sizes, and con-tends that all leadmen had the same authority and respon-sibility. Long testified that Poulos and Lair were notsuperior to any other leadmen. However. Poulos acknowl-edged that he had somewhat broader authority then otherleadmen on the day shift, in transferring employees amongdifferent machines. General Counsel's witnesses testifiedthat Poulos and Lair were considered by them, and held outby Long as, leadmen with considerable authority. Thosewitnesses further, and credibly. testified to several indicia ofsupervisory status of Poulos and Lair. e.g.. authority to di-rect work assignments, transfer employees between ma-chines, direct en.loyees to work instead of loaf, orally rep-rimand employees. and, in Lair's case, send employeeshome as punishment for loafing. Long's testimony that Lairexceeded his authority and that neither Poulos nor Lair hadauthority other than ministerial in nature is contrary to therecord and is not credited. Long's testimony, as supportedby General Counsel's witnesses, that Poulos "took hisplace" on more than one occasion when Long was on vaca-tion shows that Long considered Poulos more than just an-other leadman. Long's and Poulos' testimony that otherleadmen sometimes took Long's place was not supported byspecific examples and is given no weight. It is clear from therecord that Poulos and Lair (to a somewhat lesser extent)were considered by Long to be his right-hand men.It may well be, as aruged by Respondent. that Poulosand Lair could not hire, fire, grant leave. or give raises, andcould not act in some other ways as supervisors as that termoften is used. but the fact remains that the two could, anddid, effectively direct employees and use machines in suchmanner as to obtain maximum production. In so doing,often they acted independently and through exercise oftheir own judgment. Clearly, they were supervisors as thatterm is used in the Act.2. The interrogationStanford testified that during the period when Long wason vacation, Poulos approached him:A. Well, I was working on my machine, and hewalked up to me and asked me if I was leaving. Heheard that I would be going hack to school, and I toldH Bel-Air Mart, Inc.. a Subsidiar of larnmoih Marr. Inc.. 203 NLRB 339(1973); Pennsylvania Truck Linch. Inc.. 199 NLRB 641 1972).28 SILVER METAL PRODUCTS, INC.him, yes. And then he asked me if I knew of anythingabout union talk that was going around the shop. AndI said, yes I did. And then he asked me if it was mainlyon swing shift, and I told him that it was on, basically,all shifts.Q. Did he ask you anything else?A. He asked me what exactly was being-if they'repassing out cards, and who had signed the cards, anddid I sign one.Q. And what was your response to all this?A. I told him that I didn't know who was passingout the cards, but I had signed one.Poulos testified he talked with Stanford after the unionelection date had been established:Q. Isn't it a fact you asked Mr. Stanford what heknew about the cards or petitions that were beingpassed around?A. Yes. I wanted to know why I didn't get one.Stanford is credited. Poulos' interrogation clearly is coer-cive: his explanation for the interrogation is not credited.Further, even if he did expect to receive a card, that factwould be given no weight. This allegation is supported bythe record.C. Alleged Interrogation hb PoulosParagraph Vl(c) alleges that on or about August 18 Pou-los interrogated an employee about the Union's organizingcampaign.Stanford testified that he talked with Poulos again, theday after the conversation discussed in section B, above:A. I remember specifically that he asked me, didthey pass out cards or petitions, and then who signedthem. Was it mainly the swing shift personnel thatsigned them. And I replied that everybody on all shiftshad signed it.Poulos testified only as quoted above.Stanford is credited; this allegation is proved.D. Alleged Interrogation by PoulosParagraph VI(d) of the complaint alleges that on orabout September 18 Poulos interrogated an employee aboutunion activities.Young testified that he talked with Poulos in early Sep-tember:A. He asked me if I had decided how I was going tovote on the Union.Q. And did he ask you anything else?A. I don't recall anything else. He just went overcertain things about how they-we'd be making lessmoney if the union came, and how the unions' [sic]medical plan went bankrupt.Q. Did he ask you what you knew about the unionactivities?A. No.Q. Did he ask you what had been happening amongthe employees?A. No, I don't think so.Poulos testified that he talked with Young:Q. When did that occur?A. Sometime after I found out the union was tryingto organize in our company.Q. And do you recollect what the conversationhow the conversation ran?A. I remember the gist of it was -Q. What was it?A. Oh, let's see. I asked him how he felt about it -what he what were his feelings about a union cominginto our shop. He had the impression I had the im-pression he was undecided, you know., this is prettygood, but yet this is pretty good. And I proceeded totell him the way I felt about it. Yeah. pretty much of it.Poulo's interrogation, which he acknowledges. clearly iscoercive and in violation of the Act. Young is credited.E. Alleged Harassment hby l.ongParagraph Vl(e) of the complaint alleges that on or aboutSeptember 22 Long harassed an employee because of theemployee's engaging in union or concerted activities.Gomez testified: A couple of weeks after Brian was"fired" (August 17). he was approached by Long. who saidthe toilet was plugged and overflowing. They had an argu-ment, during which Long said he was not accusing Gomez,but "I'm telling you to watch yourself." A couple of weekslater Long approached Gomez concerning a window in abusiness across the street from the plant, saying that hadbeen broken the evening before with a slug from Respon-dent's plant. Again Long said he was not accusing Gomez,but stated to him, "[W]hen we catch the guy. we're going tofire him." Long also talked with other employees about thebroken window. Long talked with Gomez about the Unionon two or three occasions, during which Long said the em-ploy'ees could do as they liked, but he was opposed to theUnion. Gomez could not remember the date of the conver-sations. After the election:A. We had one conversation after the election. A lotof things were coming down on me at the plant. and--Q. What things were happening to you at the plant?A. I had my tires flattened, there was things writtenon the walls about me about spics and greasers, and Iwas going to get my butt kicked, things of this and fireGomez. I found out that there was notes given to Vern,so I went and talked to Vern, and he encouraged menot to let it get to me. He said. Gomez. you just got tolet it go in one ear and out the other. There's alwaysgoing to be a sorehead-there's always somebody thatdon't just let water go under the bridge. And we pro-ceeded to keep talking. Then we just told jokes andtalked about each other's life styles.Q. I see.At the same time as Long talked about the overflowingtoilet, he implied that Gomez intentionally unplugged amachine three times while it was in operation. Long did notaccuse Gomez, but stated, "Just watch yourself."Long testified: There was much sabotage and vandalismat the plant in September. Lair reported to Long that Go-29 DI)I ISIONS 01: NATIONA. ABOR REI.ATIONS BOARI)mez had unplugged a machine three times, but Long didnot accuse Gomez, since he did not see it himself. He didwarn Gomez about vandalism, however. I.ong talked withall employees on the second shift about the broken windowand later discovered it was broken as a result of horseplayThe broken window was not related to union activity.Rayhbuck testified that he was working on the machinethat was being unplugged and that each of the three times ithappened, Gomez was walking near the machine. The plugwas hidden from the view of the operator, and it was possi-ble to pull the plug without being seen by the operator.DiscussionTestimony concerning the fact that three types of inci-dents occurred is not in dispute. The window incident isoutside this issue, since Long questioned all employees onthe second shift about it, and no singling out of Gomez forharassment is shown. The testimony of Rayhbuck andLong concerning the machine plug is credited, and that tes-timony shows that Long had some reason to believe thatGomez was involved. However, even with that knowledge,Long did not directly accuse Gomez. He merely warnedhim about sabotage. Under the circumstances. I.ong's con-versation with Gomez and his warning had a reasonableand an objective basis, were not vindictive, and do not indi-cate harassment. It may well be, as both Gomez and I.ongtestified, that Long talked with Gomez and other employeeson more than one occasion and made clear his dislike of theUnion. However, it is equally clear, even by Gomez' testi-mony, that Long was not threatening or coercive in his con-versations. Gomez was only one of several employees whoactively supported the Union, and Long knew who most of'the activists were. There is nothing to show that Long hadreason to, or did, single out Gomez for harassment. Noother employee complained of' harassment. Finally. by hisown testimony Gomez made it clear that if there was anyharassment of him, it was by his fellow employees. Further.it is not shown whether that harassment was because ofunion activity or something not related to the Union. Ac-cording to Gomez. Long was sympathetic toward Gomez inthe harassment he was undergoing and tried to give himencouragement.In view of the foregoing, the matter of the toilet reason-ably can be construed only as an incident in the organiza-tional campaign that annoyed Long. who. for whatever rea-son, warned Gomez. That single, isolated incident certainlycannot be construed as harassment.This allegation is not supported by the record.F. Alleged Laoff of BrianParagraph VII(a) of the complaint alleges that on orabout August 17 Respondent laid off Brian because of hisprotected activities.Brian testified: He has been employed by Respondent onthree different occasions, the last being from March 17.1978, until August 17. He was hired in March by a tele-phone call to Long from Utah. He returned to work as awelder on the swing shift, making a little more than produc-tion employees. When he started no other welders wereworking on the swing shift. He does both mig and spotwelding. Beasley. a coworker, initially operated a spot-welding machine on the swing shift. Brian trained Beaslevin mig welding. and thereafter Beasley and Brian both didmig welding: usually there was enough work to keep bothof them busy. Brian said he made some mistakes, but nomore than other employees; he never was reprimanded, sofar as he knows. other than an oral reprimand (justified) bylong for poor work in July 1978: he did not have excessiveabsences and had no unexcused absence from work. Hisearlier two periods of work for Respondent were ree ofcriticism, so far as he knows-he worked as an operatorand warehouseman on those occasions. He knew ong wasopposed to unions from talks with Long in 1975 and 1976h.Poulos saw him passing a pledge card to an employee on,August 16. hut Poulos said nothing to him, and he does notbelieve Poulos knew what was on the card. After he washired in March. he received two raises. He was laid off bvlong on August 17. and when he asked why, ong replied."[Blecause we can't have union activities in this shop."Beasley testified: He started working for Respondent ap-proximately I year before the hearing, as a part-time ma-chine operator. He was transferred to the welding area onthe swing shift, where Brian trained him on a mig welder.All employees can operate the spot-welding machine. Afterbeing trained, he did both mig and spot welding. Ile distrib-uted union pledge cards., but does not believe l.air, Poulos.or Long saw him do so. After Brian and (oupauad werefired. Long and Lair talked with Beasley and other employ-ees and expressed their dislike of the Union. Beasley hascontinued to work as a welder and has worked full timesince approximately 1-1/2 months before the hearing. Nonew welders have come to work on the swing shift sinceBrian left: Thayne welds only occasionally he is in chargeof the shift. There are no new welders on the day shift.There is enough welding work for Beasley's full-time job.and when Brian was working there was enough weldingwork for the two of' them. After Brian left, there was abacklog of' welding work to be done. Respondent has a veryhigh employee turnover rate--during the 4 months preced-ing the hearing approximately 80 employees have beenhired.Young testified that he talked with ong in Septemberabout the Union. and ong made it clear that he was op-posed to the Union.Gomez testified that so far as Lair's knowledge of' unionorganizing efforts were concerned, "we left him completelyout of it. He had no knowledge of what was going on."However, Lair told him about the anonymous telephonecall he received.Stanford testified that he talked with long the last weekin August. during which conversation l.ong talked againstthe Union.Lair testified that Brian was a better welder than Beasley.He also said there was more than enough work to keepBeasley busy after Brian was laid off.Rayhbuck testified: On two occasions. on successivedays. he observed Brian reading a book during work hours.The first incident, while Long was on vacation, was re-ported to Lair: he also reported the second incident to Lair.When Long returned, he reported both incidents to him. He30 SlI.VER NEIAL. PROI)[t(TS. IN('.does not know whether Brian was on a break when he wasreading the hook. hut it is possible. On the second occasionl.air said he had had trouble all week tring to get Brian towork.l.ong testified: Before he went on vacation. Iair talkedwith him about Brian:Q. And what were those reports?A. That he was he just wasn't producing. tie hadto keep after him all the time. lie wouldn't in otherwords, he wouldn't be self-motivated to do the workthat was there. He had to keep after him. lie talked alot and was just away from his area a lot. And I couldtell I Every job that we do I should cla rit\ this.Everything that we do. night or day. goes into the mla-terials warehouse. The people on the other shifts countthese parts. These parts are tabulated on slips of paper.and they are fed into the computer the next day.Andthe next day I get a computer runout of what our stockstatus is. And so I can look on the stock status and seewhat was done and whether it's in the warehouse ornot, just by looking at the computer sheet. And I feltthat our welding was The two weeks hefore I left onvacation, we had a rise in welding. we had an upsurgein welding, a couple of large jobs. And at the time Icame hack, a lot of this wasn't being done.By mid-August welding work had slumped substantiall,.Respondent introduced into evidence a chart prepared bhLong to show the drop in welding requirements during Au-gust. When Long returned from vacation there was enoughwelding work on hand for only the day shift, and occasion-ally work decreases in September. At that time there were afull-time welder and a part-time welder on the night shift.whereas prior to that time there was no full-time welder.and only occasionally even a part-time welder. at night.Long testified from Brian's personnel record. which showsthat Brian's 6-month raise was held hack in 1972 because ofBrian's poor work in the warehouse and shows that Brianwas changed to machine operator but was evaluated "poorwork" in 1973 as an operator. Brian w;as certified as awelder in 1975. The file shows Brian quit in 1972 to returnto school and quit without notice in 1976. when the file wasnoted, [N]ot dependable, would not rehire." However hewas rehired in March 1978. He was laid off in August be-cause of lack of work and because of complaints about him.He was not transferred to another job. because he was apoor machine operator. He denied telling Brian that he wasbeing laid off because of union activity. Beasley has beendoing all the welding since Brian left, with fill-in weldingdone. when required. by Thayne, and no new welder hasbeen hired. Thayne's principal job is that of leadman.DiscussionThe fact that Long was opposed to the Union is shownby the testimony of nearly all witnesses and is acknowl-edged by Long."'* Resp. Exh. 1.t0 Long's estimony that he did not talk with emploeces concerning theUnion at any time prior to receiving the notice of filing of petition (,August22) is not credited.Brian wIas laid off soon alter I.ong returned romn his a-cation, and he was laid off in the middle of the shilt s wellas the middle of the week. Bri;n an(id other employees ac-tixel were engaged in union orga niing while I .ong wa onvacation August 14 16. and Brian was a principal unionacti ist. he suspicion therefore is raised that Brian waslaid of because of his union aclti it .I urther. the suspicionis raised that Long came back from his .acation earl\ be-cause of the union activit3.I.ong testified that such ias notthe case and that he custoniaril took sh.rt .catitins. butthe manner in which he left, the inmpression of emploxees.and the note Long posted for emplo,ees support the stuspi-cion that his return was abrupt and IuTlplainedI.ong contends that he did not kni(i ot unioni tl tit inthe plant until the beginning of the night shift. about 4 or 5p.m.. on the Minda tfollowing his return roin \acationAugust 17. in other words, on August 21. Ile said ai leaid-man. (i (Christensen, told him on August 21 that two eil-ployees complained of an attellt to lorce theml to sign aunion card. I.ong said .;air told him approximatel\ anI hourlater that Brian had advised l.air on the telephone f theunion actiit., and l.air also told long abhout the .tnol, -motus telephone call he had recei ed. l.air testilied lthatBrian called him Sunday night. which as August 20. ,andtold him about Brian's heing engaged in rgani/lng theplant. Lair testified:lle said: We kept it' [sic] roim iot. beciuse e e didn'twant onu to get in olved for t o reasons. We kno\\xou've worked a long time there and ou have \ourprofit sharing and our retirement. , ou know., I unider-stand.And he told me that he was laid off: lie didn't feel thathe should have been laid off. tie elt that lie as laidoff because of union acti\,itieS.Q. )id he mention the names of an; other emploN-ees in thiit coll, ersallon'?A. No. We kept it strictl to ourselves. I don't recalltalking about other people. I .as Ilainls concernedwith Tim himself, you know.l.air said he talked itli (iomez later that saim elung:And he had told me. hasicall., the same thing: askedme how I felt about organizing or signing a pledgecard.I told him I wasn't interested. although. ou kno,u.the, certainl3 do have the right: I can understand theirreasons. I have reasons of m> own; and that I wouldn'tbe interested in it. Okay. Then he asked me: 'ell. areyou going to. ou know,. tell on me that I called ou.And I said: No. No. I won't. I'll keep our confi-dence. I felt: You ha e the right to organize. as long asit's a fair thing. ou know. as long as it works bothwa)s.Lair said he received the anon, mous and threatening tele-phone call later that same evening. at approximatel 11:30p.m. l.air testified that his first knowledge of union acti itat the plant was on that day.August 20. and that he toldl.ong about the three calls on the tlilow ing da .A.ugust 21.Brian was not asked about, nor did he take the stand olrebuttal to den. his telephone call to I.a.ir. (iomez testified31 DECISIONS OF NATIONAL LABOR RELATIONS BOAR[)that I.air told him "a few months back" about the anony-mous telephone call. Lair was a credible witness, and nei-ther Brian nor Gomez denied Lair's testimony concerningthe telephone calls of August 20. Brian testified that he didnot believe Poulos knew what was on the card he thinksPoulos saw Brian passing to another employee; Brian testi-fied that the employees tried to keep the organizing efforts asecret: Gomez testified that he did not believe Lair knewabout the union activity, that he knows of no knowledge of'that activity by Respondent, and that the employees triedto keep the activity a secret. There is no explanation in therecord of why Brian made the telephone call to Lair, but itseems clear that if Lair knew about the union activity, thecall probably would not have been made. Lair's version ofthe three telephone calls is given full credence, as is hisdenial of knowledge of union activity prior to August 20.Poulos testified that he knew nothing about union activityuntil the week after long returned from his vacation. How-ever, as found supra, Poulos interrogated employees coln-cerning their union activity while Long was on vacation. Itseems apparent that Poulos, who was in charge of the plantwhile Long was gone, learned of the union activity and gotin touch with Long, who then was in Utah, and that Longcut his vacation short and returned to the plant. It is foundthat Long knew of Brian's union activity prior to Brian'slayoff on August 17.Respondent contends that its welding production chart.referred to supra, supports its argument that Brian was laidoff because of lack of welding work. However, the chartdoes not provide that support. It shows considerable fluctu-ation in welding requirements, and it shows several periodsof low production:' yet there were no layoffs during thoseperiods. Brian and Beasley, supported in part by Poulos.credibly testified that there was welding work to be done atthe time Brian was laid off. This contention by Respondentis without merit2Respondent also contends that Brian was a poor worker.That testimony is given no weight so far as it refers to em-ployment of Brian prior to March 1978. Whatever mayhave been his shortcomings in the past. Brian was rehired inMarch, Respondent thereby forgiving any past derelictions.So far as Brian's post-March work is concerned, (a) he washired in March for the third time, (b) he was given tworaises prior to his layoff," (c) he received no written warn-ings or reprimands. Long testified that he orally repri-manded Brian in May because of his poor production andthat while he was on vacation in August, welding produc-tion was poor. Rayhbuck testified that he saw Brian possi-bly loafing on two occasions and so reported to Long, butthat testimony was not conclusive, and. further, it appearedto be an afterthought to support the layoff. It does not ap-pear that Brian's work was of serious concern to Respon-dent until it was learned that he was an active union orga-n See, e.g.. the chart for April 15-May 13: June 17: July 15: July 29:August 19-September 9; October 7-28: November 18: December 2.12 The fact that no welders have been hired since Brian's layoff has beenconsidered, but given little weight. Beasley and Thayne are available to dowelding on the swing shift.' Long testified that attendance is almost the only factor that affects auto-matic pay raises.nizer. It may well he that long was not entirely pleasedwith Brian's work and that he was fired partially for thatreason. However, if that displeasure existed, it wvas of recentorigin and it was not of' such degree that a tormal repri-mand was issued. Given ong's antipathy toward theUnion and his knowledge of Brian's union activity, the rea-sonable conclusion is that Brian was discharged primarilybecause of such activity, regardless of' any secondary con-siderations. This allegation of the complaint is supported bythe record.(. All4eged Dischrge o ( 'ouptudParagraphs VI l(b) and (c) of the complaint allege that onor about August 18 Respondent attempted constructively tolay off ('oupaud and that on or about August 21 Respon-dent discharged ('oupaud because of his union activities.Coupaud testified: When he w;as hired. he and longagreed that Coupaud would work only graveyard or swingshifts, because Coupaud was a part-time college lecturerduring the day. Coupaud started work as a spot welder andlater was changed to machine operator. On Friday evening.August 18. long told Coupaud he was being moved to theday shift, and Coupaud protested because he was teachingduring the daytime. An argument ensued, and long toldCoupaud to report to work Monday morning or be fired.On Monday Coupaud reported to the wall-bracing ma-chine. to which he had been assigned, and another em-ployee was working on the machine. That employee toldCoupaud that Long had said nothing to him about achange. Coupaud asked Long who was going to run themachine, and Long said the other employee wtas. Poulosthen came over, and Coupaud was assigned to another ma-chine. Nothing was said at that conversation by Long rela-tive to the argument of the preceding Friday. At the end ofthe shift ('oupaud was told to see l.ong. lie went intoLong's office. where he was fired because of insubordina-tion on Friday.Poulos testified: ('oupaud was put on the day shift inorder that Poulos could watch him, and he corroboratedCoupaud's testimony that the other employee was on thewall-bracing machine when ('oupaud came to work onMonday. On one occasion, in the summer of 1978, Lair toldhim that Coupaud was a "very hard guy to have work foryou." It was Poulos' understanding that Coupaud was aproblem for supervisors and leadmen.Lair testified: On one occasion in July, prior to Long'svacation, Coupaud presented a problem because of his ar-guing against an assignment Lair gave him and ultimatelyrefusing to work on that particular machine, allegedly be-cause it was emitting fumes. Lair reported the incident toLong, and the machine was assigned to another operator,who ran it the remainder of the night. Other than that oneincident. Coupaud was a good worker. Lair was not con-suited before Coupaud was transferred to the day shift.Rayhbuck testified: Approximately in mid-August, be-fore Long went on vacation, he had to reprimand Coupaudfor standing 10 or 12 feet away from a machine he wasoperating. which was a safety violation. Coupaud did as hewas told, and Rayhbuck later reported the incident to Lairand Long. Long replied. "Okay. Well, we'll probably have32 SI L V-.R MNti-AI. PROI)t (TS. INC(to switch hiim to da\s. so that we can h e better uper i-Sion oer hil."I ong testified: lie does not remember the hiring inter-vie u with ( oupaud. but he ne er makes a commitment toput an employee only on one particular shift. lie trans-ferred (oupaud to the da\ shift because he had to fill spotsleft hby emplosees returning to school and because he had towatch (oupaud better. fllowing problems coupaud hadcreated at night. An argument ensued during which Cou-paud became very angry and loud. He told Coupaud toreport for work Monday morning or be tired. L.ong re-turned to his office, and Coupaud followed him. They ar-gued outside the office, and Long went in and locked thedoor because he was fearful of Coupaud's actions; ('ou-paud several times attempted to push the door open andwas very loud. angry, and threatening. At that time heknew nothing about the union activity or Coupaud's parttherein. Silver previously had issued instructions that noemployee should he tired without handing the employee hisfinal check, and since the incident occurred at approxi-mately 7 p.m. Friday night. Coupaud could not be fired atthat time. On Monday afternoon he gave Coupaud hischeck and fired him, telling Coupaud he was fired becauseof his conduct Friday night. Coupaud threw the check backand refused to leave, but finally left after l ong threatenedto call the police.DiscussionLong's opposition to the Union is discussed in section F.above.Long's knowledge of union activity at the time he firedCoupaud is discussed in section F. above. The fact thatLong knew of Coupaud's support of the Union belfore hefired him is inferred: a) Coupaud was one of the principalunion activists, and his union activity was common knowl-edge among the employees. (b) Coupaud's transfer an-nounced to him on Friday was precipitous and unexpected.Coupaud's testimony concerning his agreement with Longonly to work at night is credited. c) Coupaud's transfercame hard on the heels of Brian's layoff, fund supra tohave been a violation of the Act.Long testified that he transferred Coupaud in order towatch him because of Coupaud's refuisal to operate a sport-welding machine. Rayhbuck testified in support of Long onthis point. That testimony is not credited. Neither ong norRayhbuck talked with Coupaud concerning the incident at-ter it occurred. and there is no indication that Coupaudcould be observed better on the day shift. To the contrary.the day shift was the principal production shift, and thebusiest one. The night shift had at least two leadmen. andthere is no apparent reason for believing they could notclosely observe and supervise Coupaud as well as, or betterthan. leadmen on the day shift could. The incident was anisolated one: I.air testified that other than the one incident.Coupaud was a good worker. Further, Coupaud receivedraises in January. April. and July of 1978. Lair testified thathe was not advised that Coupaud was going to be trans-ferred. It is apparent that the transfer was hastily decidedupon and carried out. Long's testimony that he transferredCoupaud partially because he needed to fill a spot on thedai\ shift appeared contri ed. as not o, nilcing .nid isnot credited. (oupauid had been onl the night shit since heWIas hired and there is no indication that he eeti , \as toldthat sonice daN he may ha e to go to the day shift. Furtlher.there is no indication that the business required. or couldafford, a loss on the night shift in order to fill a job on theda\ shift. I.ong apparently had no difficulty otaiing newkemployees when he needed them.l.ong was well aware that (oupaud must ork d.ly s be-cause of his lecture schedule. With that knolIedge lie couldexpect Coupaud to quit rather than go on the da\ shifl. It isapparent that Coupaud's acceptance of the transtfer caine iAsa surprise to Long. since the machine he was told to go toon Monday 'Lis manned hb another employee .('oupaudappeared at the machine only because he had a fe\ d\ s offbetween lecture schedules.Under the fregoing circumstances the only logical con-clusion is that L.ong learned upon return to the plant ofCoupaud's participation in the union activit, anid deter-mined to cause him to quit. The transfer was an opportuni-ty, and Long took it. The record full\ supports the alleg;-tion of paragraph VII(h) of the complaint.So far as C(oupaud's discharge is concerned, the onl\ ub-stantial question is whether or not he was fired hecause ofhis actions on Friday night or because of his union actiit.or possibly because of both.l.ong's testimony concerning an alleged instruction fromSilver to fire emploNees only if their checks are given tothem at the same time appeared strained. firletched. indunlikely. Long testified to his all but pieniary authority andresponsibility at the plant. and such an instruction \ olulJnot he consistent with his p osition. Fxen assurnlii. alrik'lnt'do,. that some such instruction hadl been is en. if ('ou-paud had hehaved as l.ong testified. adherence to that in-struction would have been ludicrous. Such beha;ior. if itoccurred, would demand immediate discharge, not dis-charge the following Monda afternoon. atter a shift hadbeen worked. ong's testimnion concernintg the instructionis given no credence.Coupaud did not take the stand in rebuttal of' Iong'sdescription of his behavior. and it is inferred that at leastsome of what Long described is accurate. I.ong's recitationis not credited in its entirety since Coupaud was not tiredimmediately. which. it may be expected he ould hasebeen if the discharge solely was dictated by the beha;ior.Instead. ong waited until Monda afternoon t disc1hargeeCoupaud. and in iew of Long's antipathy toward theUnion and the other circunstances described above. it islogical to conclude that Coupaud was discharged. at least insubstantial part. because of his participation in union ac-tivities. The discharge ilas in violation of the Act as al-leged.1I\,. 1ltl HA't( 1 O Ali NFAIR AB(R PRAII( IS tP N)"( ()MM Rt FRespondent's activities set forth in section ll 1 ao e. oc-curring in connection with the operations of Respondentdescribed in section I. abose, have a close. intimate. adsubstantial relation to trade. traffic. and commerce a mol gthe seseral States and tend to lead to labor disputes burden-ing and obstructing comlmerce and the tree flow of comn-merce.33 DIC)l(ISIO)NS () NA IO()NA. I.ABO()R R.AIIONS BOARI)V. HIIt RIMI t)YORDl)R'IlavIting iutund that Respondent has engaged in unlair la-bor practices in violation of' Section 8(al( I) and (3) of theAct. I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actions de-signed to effectuate the policies of the Act.It has been litund that Respondent unlawfully laid oflIim Brian and unlawfully discharged Paul Coupaud. I will.therefore, recommend that Respondent offer those emplox-ees their former jobs or. if those jobs no longer exist, suh-stantiall equivalent jobs, without prejudice to their senior-ity or other rights and privileges, and make them whole forany loss otf earnings suffered by reason of the discriminationagainst them by pament to them of sums of money equalto those which they normally would have earned. absentthe discrimination. less net earnings during such period.with interest thereon to be computed in the manner pre-scribed in D' U". Woolworth Companv, 90 N LRB 289 (1950),and Florida Seel (orporalion. 231 NLRB 651 (1977).14 Itwill be further recommended that Respondent preserve andmake available to the Board, upon request, all payroll rec-ords. social security payment records. timecards, personnelrecords and reports, and all other records necessary anduseful to determine the amounts of backpay due and therights of reinstatement under the terms of these recommen-dations.Finally. it is recommended that allegations of the com-plaint that were not proved be dismissed.Upon the basis of the foregoing findings of fact and uponthe entire record, I hereby make the following:(CON( .L!SIONS () [.AVWI. Respondent Silver Metal Products. Inc.. is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Sheet Metal Workers International Union. I.ocal 355,is a labor organization within the meaning of Section 2(5)of the Act.3. Respondent interfered with, restrained, and coercedits employees in the exercise of their rights guaranteed themby Section 7 of the Act, in violation of Section 8(a)( 1 ) of theAct, by interrogating its employees concerning their unionactivits.4. Respondent engaged in, and is engaging in. unfair la-bor practices within the meaning of Section 8(a)(3) of theAct b laying off' Brian on August 17. 1978. and hy dis-charging Coupaud on August 21. 1978.5. Respondent did not violate the Act except as foundherein.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act. I hereby issue the following recommended:i4See. generall). Iais Plumbing & Heating Co. 138 NLRB 716 (19621.5 In view of the circumstances described herein. it is tifund that the layoffwas a dischargeThe Respondent Silver Metal Products, Inc.. Hayward.('alilornia. its officers. agents, successors, and assigns shall:I. ('ease and desist from:(a) Interfering with, restraining, and coercing its employ-ees in the exerise of' the rights guaranteed them in Section 7of the Act, in violation of Section 8(a)( I ) of the Act, byinterrogating its employees concerning their union activi-ties,(b) Discouraging membership in Sheet Metal WorkersInternational Union, Local 355, or in an\ other labor or-ganization, by lading off or discharging. or in an3 othermanner discriminating against, employees in regard to theirhire or tenure of employ ment. or any terms or conditions ofemployment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to orga-nize; to form, join. or assist labor organizations, includingthe above-named organization; to bargain collectivelythrough representatives of their own choosing: to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection; or to reftrain from an orall such activities.2. ake the following affirmative action, which is foundnecessary to effectuate the policies of the Act:ta) Offer Tim Brian and Paul (Coupaud immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially\ equivalent positions withoutprejudice to their seniority or other rights and privileges.and make them whole for their loss of earnings in the man-ner set forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request. make available to theBoard or its agents all payroll and other records. as set forthin the section of this L)ecision entitled "The Remedy."(c) Post at its Hayward. C(alifiornia, operation copies ofthe attached notice marked "Appendix."' Copies of the at-tached notice. on forms provided b the Regional Directorfor Region 32. after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and he maintainedby it tfor 61) consecutive days thereafter, in conspicuousplaces. including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered. defaced.or covered b any other material.(d) Notify the Regional Director fior Region 32. in ¥,rit-ing. within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.Ib In the event no exceptions are iled as provided b? Sec 102.46 ot theRules and Regulations o the National Labor Relalions Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted h the Board and become itsfindings. conclusions. and Order. and all objections thereto shall he deemedwaived for all purposes7 In the event that this Order is enforced b a Judgment o a UlnitedStates Court O! Appeals. the words in the notice reading Posted h Order tthe National Labor Relations Board" shall read "Posted Pursu.ani to a Judg-ment of the nited States (ourt of Appeals nlrcing an Order of the Na-tional L.hbor Relations Board"''14